Citation Nr: 0102396	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-19 756	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to a higher rating for maxillary sinusitis, 
currently rated at a noncompensable level.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969, from October 1973 to May 1976, and from October 
1981 to June 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the RO which granted service connection for 
maxillary sinusitis and assigned a noncompensable rating; the 
veteran appealed for a compensable rating.  In September 
1999, the Board remanded the claim to the RO for further 
development.

In September 1999, the Board also remanded an issue of 
entitlement to specially adapted housing or a special home 
adaptation grant.  However, later that month, the veteran 
withdrew his appeal of such issue, and the matter is no 
longer before the Board.  38 C.F.R. § 20.204 (2000).


REMAND

In December 2000, the Board received additional medical 
evidence (recent treatment records) from the veteran which is 
pertinent to the claim for a compensable rating for maxillary 
sinusitis.  This additional evidence was received without a 
waiver of his right to have that evidence initially 
considered by the RO.  Any pertinent evidence submitted by 
the veteran or representative that is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2000).  The veteran has not waived his procedural rights.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should review the claim for a 
compensable rating for maxillary 
sinusitis in light of the additional 
evidence submitted in December 2000.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




